Title: From Thomas Jefferson to James Wood, 21 February 1781
From: Jefferson, Thomas
To: Wood, James



Sir
 Richmd Febry. 21. 1781

We consent to the dividing the Germans between Winchester, Martinsburg and the Berkely springs till further orders as proposed by you. I must get the favor of you to know from Colo. Mingen what sum of money by the fortnight they will have occasion for, and it shall be sent either to the Barracks in Albermarle to any Agent whom they shall leave there to settle their affairs or to their new Quarters, (in fact the meeting of the assembly on Thursday sen’night is relied on to furnish us with money of which we have not at present one shilling). I will send to Baron Steuben the petition from the 9. Germans: in the mean time you will do well to leave them as you propose under guard at the Barracks. We think our powers do not extend to the enlisting the men of the regiment of guards on the terms mentioned in your letter.
Mr. Browne informs me he sent 93,000 pounds to Mr. Jos. Hawkin[s] three days ago, and will send the like sum by the bearer.
